 1
 2
 3
 4
 5
 6
 7
 8
 9                            UNITED STATES DISTRICT COURT
10                           SOUTHERN DISTRICT OF CALIFORNIA
11
12   WILLIAM S. GREGORY,                                 Case No.: 19-cv-55-WQH-KSC
13                                      Plaintiff,
                                                         ORDER
14   v.
15   MTC FINANCIAL, INC., d/b/a
     TRUSTEE CORPS.; MB DEFAULT OPS
16
     SPEC II; RUSHMORE LOAN
17   MANAGEMENT SERVICES, LLC, and
     DOES 1 through 20, inclusive,
18
                                     Defendants.
19
20   HAYES, Judge:
21             The matters before the Court are the motions to dismiss filed by Defendant
22   Rushmore Loan Management Services, LLC (ECF No. 8) and Defendant JPMorgan Chase
23   Bank, N.A. (ECF No. 9).
24        I.     Background
25             On January 9, 2019, this case was removed to this Court. (ECF No. 1). The
26   Complaint alleges various state claims in connection with a residential home foreclosure.
27   (Compl., ECF No. 1-2 at 4).        On February 15, 2019, Defendant Rushmore Loan
28   Management Services (Rushmore) filed its Motion to Dismiss. (ECF No. 8). On February

                                                     1
                                                                              19-cv-55-WQH-KSC
 1   15, 2019, Defendant JPMorgan Chase Bank, N.A. (JPMorgan) filed its Motion to Dismiss.
 2   (ECF No. 9). On April 9, 2019, Plaintiff William S. Gregory filed his untimely Opposition
 3   to JPMorgan’s Motion to Dismiss. (ECF No. 13). On April 22, 2019, Plaintiff filed his
 4   untimely Opposition to Rushmore’s Motion to Dismiss. (ECF No. 16). On April 25, 2019,
 5   JPMorgan filed its Reply. (ECF No. 18). On May 17, 2019, Rushmore filed its Reply.
 6   (ECF No. 19).
 7       II.      Allegations of the Complaint
 8             On June 30, 2008, Plaintiff borrowed $360,000 to purchase a residential property
 9   located at 10042 Holborn Street in Santee, California.1 The lender was JPMorgan and the
10   trustee on the executed Deed of Trust was Commonwealth Land Title Co. (Compl., ECF
11   No. 1-2 at 17).2
12             Plaintiff failed to make $9,199.48 in mortgage payments. (Ex. C, ECF No. 1-2 at
13   44). On April 15, 2015, JPMorgan’s agent, Clement J. Durkin, filed a declaration stating
14   that he “tried with due diligence but was unable to contact the borrower to discuss
15   borrower’s financial situation and to explore options for borrower to avoid foreclosure as
16   required by Cal. Civ. Code Section 2923.55. Thirty days or more have elapsed since these
17
18
     1
       Plaintiff incorporated the following documents into the Complaint by reference: (i) the June 30, 2008,
19   Deed of Trust (Ex. A, ECF No. 1-2 at 25); the May 8, 2015, Substitution of Trustee (Ex. B, ECF No. 1-2
     at 42); the May 8, 2015, Notice of Default and Election to Sell Under Deed of Trust (Ex. C, ECF No. 1-2
20   at 44). In addition, under Rule 201, facts appropriate for judicial notice are those “not subject to reasonable
21   dispute in that it is either (1) generally known within the trial court’s territorial jurisdiction or (2) can be
     accurately and readily determined from sources whose accuracy cannot reasonably be questioned.” Fed.
22   R. Evid. 201(b). Facts subject to judicial notice may be considered on a motion to dismiss. Mullis v. U.S.
     Bankruptcy Ct., 828 F.2d 1385, 1388 (9th Cir. 1987). Rushmore’s Request for Judicial Notice (ECF No.
23   8-2) is granted. The Court takes judicial notice of: the August 17, 2015, Notice of Trustee’s Sale (ECF
     No. 8-6 at 2); Assignment of Deed of Trust recorded on May 16, 2016 (ECF No. 8-7 at 2); the October 3,
24   2017, Assignment of Deed of Trust (ECF No. 8-8 at 2); the October 30, 2017, Notice of Rescission of
25   Notice of Default and Election to Sell Under the Deed of Trust (ECF No. 8-9 at 2); the August 3, 2018,
     Substitution of Trustee (ECF No. 8-10 at 2); the November 20, 2018, Notice of Default (ECF No. 8-11 at
26   2).

27   2
      The Complaint repeats paragraph numbers. To avoid confusion, this Order utilizes the ECF header page
     numbers.
28

                                                            2
                                                                                                 19-cv-55-WQH-KSC
 1   due diligence efforts were completed.” (Ex. C, ECF No. 1-2 at 46). Plaintiff alleges the
 2   declaration was fraudulent and Defendants never exercised due diligence in attempting to
 3   contact Plaintiff to assess Plaintiff’s financial situation before filing the Notice of Default
 4   in violation of California Civil Code Section 2923.5. (Compl., ECF No. 1-2 at 12).
 5         On May 8, 2015, JPMorgan substituted Defendant MTC Financial d/b/a Trustee
 6   Corps in place of Commonwealth Land Title Co. as the trustee on the Deed of Trust. (Ex.
 7   B, ECF No. 1-2 at 42). Plaintiff alleges he was never informed of the substitution in
 8   violation of California Civil Code Section 2937. (Compl., ECF No. 1-2 at 9). Also on
 9   May 8, 2015, MTC Financial recorded a Notice of Default and Election to Sell Under
10   Deed of Trust. (Ex. C, ECF No. 1-2 at 44).
11         On August 17, 2015, a Notice of Trustee’s Sale was recorded. (ECF No. 8-6 at 2).
12         On May 16, 2016, JPMorgan assigned its interest as the beneficiary in the Deed of
13   Trust to Specialized Loan Servicing LLC. (ECF No. 8-7 at 2). Plaintiff alleges he was
14   never informed of the substitution in violation of California Civil Code Section 2937.
15   (Compl., ECF No. 1-2 at 9–10).
16         Rushmore began servicing the loan in June of 2017. Plaintiff alleges he was never
17   informed of the substitution in violation of California Civil Code Section 2937. (Compl.,
18   ECF No. 1-2 at 10). Plaintiff alleges that he submitted a loan modification application to
19   Rushmore. Id. at 15. Plaintiff alleges that when he contacted Rushmore “to inquire about
20   foreclosure alternatives or the status of the loan modification application, Plaintiff did not
21   speak with the same person, or team of persons, as to the loan modification application’s
22   status.” Id. Plaintiff alleges that he requested a single point of contact from Rushmore “to
23   help with a loan [m]odification after not being able to continue timely mortgage payments.
24   However, Plaintiff was not assigned” a single point of contact pursuant to California Civil
25   Code Section 2923.7. Id. Plaintiff alleges that Defendants were “nonresponsive” and did
26   not provide a contact for Plaintiff to speak to regarding loan modification. Plaintiff alleges
27   that when he called Defendants, Plaintiff “never spoke to the same person or some [sic]
28

                                                    3
                                                                                   19-cv-55-WQH-KSC
 1   group of people. Often, Plaintiff was transferred to multiples lines and forced to leave
 2   voice messages.” Id.
 3            On October 3, 2017, Specialized Loan Servicing LLC transferred the beneficiary
 4   interest in the deed of trust to Wilmington Savings Fund Society d/b/a Christiana Trust, as
 5   trustee for Premium Mortgage Acquisition Trust. (ECF No. 8-8 at 2).
 6            On October 30, 2017, a Notice of Rescission of Notice of Default and Election to
 7   Sell Under the Deed of Trust was filed by MTC Financial. (ECF No. 8-9 at 2).
 8            On August 3, 2018, Clear Recon Corp was substituted as trustee. (ECF No. 8-10 at
 9   2). On November 20, 2018, Clear Recon Corp filed a Notice of Default. (ECF No. 8-11
10   at 2).
11            Plaintiff alleges that he “suffered extreme emotional distress” and “did not get the
12   benefit of a modification, and paid penalties and interest on back dues Plaintiff should not
13   have owed but for Defendants’ conduct.” (Compl., ECF No. 1-2 at 11). Plaintiff brings
14   claims for (1) failure to provide notice to Plaintiff pursuant to California Civil Code Section
15   2923.5 for the May 8, 2015 Notice of Default; (2) failure to provide a single point of contact
16   pursuant to California Civil Code Section 2923.7; (3) breach of contract; (4) breach of the
17   covenant of good faith and fair dealing; (5) negligence; (6) injunctive relief pursuant to
18   California Civil Code Section 2924.12; (7) failure to adhere to provisions pursuant to
19   California Civil Code Section 2937; and (8) violation of California Business and
20   Professions Code Section 17200.
21      III.     Legal Standard
22            Federal Rule of Civil Procedure 12(b)(6) permits dismissal for “failure to state a
23   claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). Federal Rule of Civil
24   Procedure 8(a) provides that “[a] pleading that states a claim for relief must contain . . . a
25   short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.
26   R. Civ. P. 8(a)(2). “A district court’s dismissal for failure to state a claim under Federal
27   Rule of Civil Procedure 12(b)(6) is proper if there is a ‘lack of a cognizable legal theory or
28   the absence of sufficient facts alleged under a cognizable legal theory.’” Conservation

                                                    4
                                                                                   19-cv-55-WQH-KSC
 1   Force v. Salazar, 646 F.3d 1240, 1242 (9th Cir. 2011) (quoting Balistreri v. Pacifica Police
 2   Dep’t, 901 F.2d 696, 699 (9th Cir. 1988)).
 3         “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’
 4   requires more than labels and conclusions, and a formulaic recitation of the elements of a
 5   cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting
 6   Fed. R. Civ. P. 8(a)). “To survive a motion to dismiss, a complaint must contain sufficient
 7   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
 8   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim
 9   has facial plausibility when the plaintiff pleads factual content that allows the court to draw
10   the reasonable inference that the defendant is liable for the misconduct alleged.” Id.
11   (citation omitted). “[T]he tenet that a court must accept as true all of the allegations
12   contained in a complaint is inapplicable to legal conclusions. Threadbare recitals of the
13   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
14   Id. (citation omitted). “When there are well-pleaded factual allegations, a court should
15   assume their veracity and then determine whether they plausibly give rise to an entitlement
16   to relief.” Id. at 679. “In sum, for a complaint to survive a motion to dismiss, the non-
17   conclusory factual content, and reasonable inferences from that content, must be plausibly
18   suggestive of a claim entitling the plaintiff to relief.” Moss v. U.S. Secret Serv., 572 F.3d
19   962, 969 (9th Cir. 2009) (quotations and citation omitted).
20      IV.    Discussion
21             a. California Civil Code Section 2923.5 Claim
22         Defendant JPMorgan asserts that Plaintiff “waited more than three years to bring his
23   claims, despite his admitted knowledge that he knew who to talk to (and did so) about his
24   loan.” (ECF No. 9-1 at 13). JPMorgan asserts that the longest limitations period applicable
25   to the statutory claims is three years, and by May 2018, Plaintiff’s statutory claims against
26   JPMorgan expired under the relevant statutes of limitations. Id.
27
28

                                                    5
                                                                                   19-cv-55-WQH-KSC
 1         Defendant Rushmore contends that Plaintiff cannot allege a claim against Rushmore
 2   based on the 2015 Notice of Default because Rushmore did not become the servicer on the
 3   loan until 2017. (ECF No. 8-1 at 11).
 4         Plaintiff does not address JPMorgan’s statute of limitations argument.
 5         California Civil Code Section 338(a) establishes a three-year statute of limitations
 6   for “[a]n action upon a liability created by statute, other than a penalty or forfeiture.” Cal.
 7   Civ. Code § 338(a).       Section 338(a) applies to claims alleged under the California
 8   Homeowner’s Bill of Rights (HBOR). See, e.g., Dang v. Residential Credit Sols., Inc.,
 9   2014 WL 5513753, at *6 (N.D. Cal. Oct. 31, 2014) (finding § 2923.5 claim barred by §
10   338(a)’s three-year statute of limitations).
11         In this case, Plaintiff’s first cause of action alleges that on May 8, 2015, MTC
12   Financial recorded a Notice of Default and Election to Sell Under Deed of Trust without
13   first satisfying Section 2923.5’s due diligence requirements. (ECF No. 1-2 at 11). Plaintiff
14   alleges he was not contacted by Defendants prior to the filing of the May 8, 2015 Notice
15   of Default. (Compl., ECF No. 1-2 at 13). Section 2923.5 is governed by California’s three-
16   year statute of limitations. Plaintiff filed the Complaint on November 20, 2018 in state
17   court. On the face of the Complaint, Plaintiff’s first cause of action was not brought within
18   three years of the alleged violation. Plaintiff failed to address the statute of limitations in
19   either of Plaintiff’s oppositions, and Plaintiff has alleged no facts indicating that Plaintiff
20   is entitled to tolling of the statute of limitations. Taking the facts in the Complaint in the
21   light most favorable to Plaintiff, Plaintiff’s first cause of action is time-barred.
22             b. California Civil Code Section 2923.7 Claim
23         Plaintiff brings a claim against all Defendants under California Civil Code Section
24   2923.7, alleging that Plaintiff was not provided a single point of contact “to help with loan
25   [m]odification after not being able to continue timely mortgage payments.” (Compl., ECF
26   No. 1-2 at 15). The Complaint alleges that Plaintiff “requested a Single Point of Contact
27   (“SPOC”) from Rushmore” but was not assigned one. Id. Plaintiff alleges he was harmed
28   because Plaintiff was deprived of a SPOC who could communicate the modification

                                                    6
                                                                                     19-cv-55-WQH-KSC
 1   process to Plaintiff, coordinate all of the paperwork, ensure Plaintiff was considered for all
 2   foreclosure alternatives, and had the ability to stop the foreclosure if necessary. Id. at 15.
 3         JPMorgan contends that Plaintiff’s Section 2923.7 claim is barred by the statute of
 4   limitations. (ECF No. 9-1 at 13).
 5         Rushmore contends that all of Plaintiff’s claims based on the California
 6   Homeowner’s Bill of Rights fail, including Plaintiff’s Section 2923.7 claim, because
 7   Plaintiff has failed to allege material violations of the statute. (ECF No. 8-1 at 9).
 8   Rushmore asserts that Plaintiff has failed to allege material violations because “there are
 9   no specific factual allegation that would lead to the conclusion that Rushmore’s alleged
10   failure to contact Plaintiff prior to recording the Notice of Default or failure to appoint a
11   single point of contact affected Plaintiff’s ‘loan obligations or the modification process.’”
12   (ECF No. 8-1 at 10).
13         Plaintiff contends that he has alleged a material violation because “[b]ut for the
14   Defendants’ failure to provide an effective single point of contact, or a team to comply
15   with the code, Plaintiff alleges that they would have qualified for a loan modification had
16   the enumerated requirements under Cal. Civ. Code §2923.7 subdivision (b)(1)-(5), Plaintiff
17   would have received a loan modification, written determination, or would have received
18   notice of an appeal period to address any deficiencies in the application.” (ECF No. 13 at
19   8).
20         To bring a claim under Section 2923.7 for either damages or injunctive relief,
21   Plaintiff must allege a material violation of the statute. Cal. Civ. Code § 2924.12. A
22   violation is material if it affects a borrower’s loan obligations or the modification process.
23   See, e.g., Cornejo v. Ocwen Loan Servicing, LLC, 2015 WL 9268690, at *7 (E.D. Cal.
24   Dec. 21, 2015); Richardson v. Wells Fargo Bank, N.A., 2016 WL 10078486, at *5 (C.D.
25   Cal. Aug. 11, 2016).
26         In this case, Plaintiff brings a claim against all Defendants, but the Complaint does
27   not state when the violation allegedly occurred and does not allege wrongdoing by any
28   defendant other than Rushmore. Rushmore began to service the loan in June of 2017. To

                                                   7
                                                                                   19-cv-55-WQH-KSC
 1   the extent Plaintiff alleges violations that occurred before November 20, 2015, these claims
 2   are time-barred.
 3             With respect to materiality, Plaintiff contends that he would have qualified for a
 4   modification but for the lack of a SPOC. Plaintiff did, however, successfully submit a loan
 5   modification application. (Compl., ECF No. 1-2 at 15) (“Plaintiff was eventually able to
 6   submit a loan modification but Defendant Rushmore never provided a SPOC.”). Plaintiff’s
 7   assertion that Plaintiff’s loan modification application would have been approved had
 8   Rushmore provided a SPOC, without any further factual detail, is conclusory. Plaintiff has
 9   failed to plausibly allege a material violation under California Civil Code Section 2923.7.
10                c. Breach of Contract
11             Plaintiff’s breach of contract claim alleges that all Defendants breached the terms of
12   the Deed of Trust when Defendants failed to provide an “acceleration notice” after Plaintiff
13   began missing payments and Defendants filed a Notice of Default. (Compl., ECF No. 1-2
14   at 16).
15             JPMorgan contends “Plaintiff does not (and cannot) allege that Chase did not send
16   the acceleration notice or notice to cure; merely that he allegedly did not receive it.” (ECF
17   No. 9-1 at 22). JPMorgan contends that “Plaintiff also does not and cannot allege he
18   performed on the contract when, by his own admission, he failed to make his mortgage
19   payments.” Id. JPMorgan further contends that “Plaintiff also failed to comply with the
20   pre-litigation notice provision in the DOT before filing this action, which is a bar to any
21   contract claim.” Id.
22             Rushmore contends that Plaintiff’s complaint is vague as to which notice of default
23   the allegation is referring to. (ECF No. 8-1 at 13). Rushmore asserts that the Complaint
24   fails to state a claim against Rushmore for breach of contract in connection with the 2015
25   Notice of Default because Rushmore was not the loan servicer in 2015. Id. at 13.
26   Rushmore contends that if the allegation refers to the 2018 Notice of Default, Plaintiff has
27   failed to state a claim for breach of contract against Rushmore because Plaintiff’s default
28

                                                      8
                                                                                     19-cv-55-WQH-KSC
 1   on the loan was indisputably in breach of the contract at the time the 2018 Notice of Default
 2   was filed. Id.
 3         Plaintiff contends that Plaintiff has “pleaded the requisite elements of a breach of
 4   contract, and breach of the covenant of good faith and fair dealing, Defendants’ Motion to
 5   Dismiss to these causes of action should be overruled.” (ECF No. 13 at 11). Plaintiff does
 6   not address Defendants’ contention that Plaintiff’s breach of contract claim fails as a matter
 7   of law because Plaintiff cannot show that Plaintiff performed under the contract.
 8         To state a claim for breach of contract, a plaintiff must allege: “(1) the contract, (2)
 9   plaintiff's performance or excuse for nonperformance, (3) defendant’s breach, and (4)
10   damage to plaintiff therefrom.” Wall Street Net., Ltd. v. N.Y. Times Co., 80 Cal. Rptr. 3d
11   6, 12 (Ct. App. 2008).
12         In this case, Plaintiff’s breach of contract allegations do not specifically refer to the
13   2015 Notice of Default or the 2018 Notice of Default. If the Complaint refers to the 2015
14   Notice of Default, Plaintiff has failed to state a claim against Rushmore, because Rushmore
15   did not begin servicing the loan until 2017. If the Complaint refers to the 2018 Notice of
16   Default, the Complaint fails to state a claim against JPMorgan, because JPMorgan assigned
17   away its beneficiary interest in 2016.
18         Regardless, it is undisputed that Plaintiff failed to make payments before the 2015
19   Notice of Default was filed. (ECF No. 1-2 at 10). Plaintiff failed to perform under the
20   contract in 2015—before any breach is alleged to have occurred. Plaintiff has failed to
21   state a plausible claim for breach of contract against JPMorgan or Rushmore because
22   Plaintiff has failed to demonstrate his “performance or excuse for nonperformance” under
23   the contract. See Wall Street Net., Ltd., 80 Cal. Rptr. 3d at 12.
24             d. Breach of the Covenant of Good Faith and Fair Dealing
25         Plaintiff alleges a claim for breach of the implied covenant of good faith and fair
26   dealing, relying on the same underlying facts and allegations as Plaintiff’s breach of
27   contract claim. (ECF No. 1-2 at 17–18).
28

                                                   9
                                                                                   19-cv-55-WQH-KSC
 1         JPMorgan contends that “[b]ecause Plaintiff has failed to allege that he performed
 2   on the contract, that Chase engaged in conduct amounting to a breach, or that any breach
 3   caused him damage, the claim for breach of implied covenant should be dismissed with
 4   prejudice.” (ECF No. 9-1 at 23).
 5         Rushmore contends that “Plaintiff can likewise show no frustration of his reasonable
 6   expectations under the contract. He knowingly breached. He sought out and obtained a loan
 7   modification review and he was denied. This claim fails as a matter of law.” (ECF No. 8-
 8   1 at 13).
 9         Plaintiff contends that “Defendants have failed to negate Plaintiff’s allegation that
10   they breached their obligations under the Deed of Trust, and their arguments to the contrary
11   demonstrate that they cannot do so. Because Plaintiff has otherwise pleaded the requisite
12   elements of a breach of contract, and breach of the covenant of good faith and fair dealing,
13   Defendants’ Motion to Dismiss to these causes of action should be overruled.” (ECF No.
14   13 at 10–11).
15          “The covenant of good faith and fair dealing, implied by law in every contract, exists
16   merely to prevent one contracting party from unfairly frustrating the other party’s right to
17   receive the benefits of the agreement actually made.” Guz v. Bechtel Nat. Inc., 8 P.3d 1089,
18   1110 (Cal. 2000). When an implied covenant of good faith and fair dealing claim “seeks
19   simply to invoke terms to which the parties did agree, it is superfluous.” Id. at 1112.
20         In this case, for the reasons previously stated, Plaintiff has failed to plausibly allege
21   that Defendants breached the contract with Plaintiff. Accordingly, Plaintiff has failed to
22   plausibly allege that Defendants unfairly frustrated Plaintiff’s ability to receive benefits
23   under a contract that Plaintiff undisputedly failed to perform under.            Additionally,
24   Plaintiff’s breach of the covenant of good faith and fair dealing claim is superfluous in light
25   of Plaintiff’s breach of contract claim because it “seeks simply to invoke terms to which
26   the parties did agree[.]” See Guz, 8 P.3d at 1112.
27   //
28   //

                                                   10
                                                                                   19-cv-55-WQH-KSC
 1             e. Negligence
 2         Plaintiff alleges Defendants were negligent in not complying with California Civil
 3   Code Sections 2923.5 and 2923.7. (ECF No. 1-2 at 19–20).
 4         JPMorgan contends that “California Code of Civil Procedure section 335.1 applies
 5   a two-year limitations period to ‘[a]n action for . . . injury to . . . an individual caused by
 6   the wrongful act or neglect of another.’ Because the NOD was recorded in May 2015, any
 7   negligence claim against Chase expired in May 2017, more than a year and a half before
 8   Plaintiff initiated this action.” (ECF No. 9-1 at 14). JPMorgan further contends that
 9   Plaintiff’s negligence claim fails because JPMorgan did not owe a duty to Plaintiff. Id. at
10   19.
11         Rushmore asserts that the Complaint is unclear as to whether the negligence
12   allegations refer to the 2015 Notice of Default or the 2018 Notice of Default. Rushmore
13   contends that it was not the servicer when the 2015 Notice of Default was filed, and that if
14   the Complaint refers to the 2018 Notice of Default, Rushmore does not owe a duty of care
15   to Plaintiff because its role in the transaction did not exceed the scope of a traditional
16   money lender. (ECF No. 8-1 at 15). Rushmore also asserts that “Plaintiff’s damages
17   allegation are speculations with no factual allegation.” Id.
18         Plaintiff contends that “Defendants had a specific duty to notice Plaintiff of Default
19   and how to cure it, yet no such notice was sent to Plaintiff following the missed mortgage
20   payment.” (ECF No. 13 at 11). Plaintiff asserts that “[b]ut for the negligence in notifying
21   Plaintiff of Default through a Notice of Default or other consequent writing as required by
22   Deed of Trust, Plaintiff would not have been harmed.” Id. at 11.
23         The elements of a negligence claim are: “(1) a legal duty to use reasonable care, (2)
24   breach of that duty, and (3) proximate [or legal] cause between the breach and (4) the
25   plaintiff’s injury.” Mendoza v. City of L.A., 78 Cal. Rptr. 2d 525 (Ct. App. 1998). “[A]s a
26   general rule, a financial institution owes no duty of care to a borrower when the institution’s
27   involvement in the loan transaction does not exceed the scope of its conventional role as a
28   mere lender of money.” Nymark v. Heart Fed. Sav. & Loan Ass’n, 283 Cal. Rptr. 53, 56

                                                   11
                                                                                   19-cv-55-WQH-KSC
 1   (Ct. App. 1991). “Liability to a borrower for negligence arises only when the lender
 2   ‘actively participates’ in the financed enterprise ‘beyond the domain of the usual money
 3   lender.’” Id. at 57.
 4         The Complaint does not specify whether Plaintiff’s allegations refer to alleged
 5   deficiencies in connection with the 2015 Notice of Default or the 2018 Notice of Default.
 6   To the extent Plaintiff intended to refer to the May 8, 2015 Notice of Default, Plaintiff’s
 7   claim is barred by California Code of Civil Procedure Section 335.1’s two-year statute of
 8   limitations. If Plaintiff intended to refer to the 2018 Notice of Default, Plaintiff has failed
 9   to state a claim against Defendant JPMorgan, since JPMorgan assigned away its interest in
10   the loan in 2016. With respect to Rushmore, Plaintiff has not alleged that any payments
11   have been made on the loan since before the 2015 Notice of Default. Further, the
12   Complaint states that Plaintiff did successfully submit an application to Rushmore to
13   modify his loan. Plaintiff’s contention that “[b]ut for the negligence in notifying Plaintiff
14   of Default through a Notice of Default or other consequent writing as required by Deed of
15   Trust, Plaintiff would not have been harmed” is conclusory. (ECF No. 13 at 11). Plaintiff
16   has failed to plausibly allege that any negligence by Rushmore caused Plaintiff harm.
17             f. California Civil Code Section 2924.12 Claim
18         Plaintiff brings a claim for declaratory relief under California Civil Code Section
19   2924.12 based on an alleged violation of Section 2923.7. (ECF No. 1-2 at 20).
20         JPMorgan contends that Plaintiff’s “claim fails, as a matter of law, because Section
21   2924.12 does not create a standalone cause of action; it merely creates a remedy for
22   violation of other enumerated statutes.” (ECF No. 9-1 at 21). JPMorgan further asserts
23   that no declaratory relief to prevent JPMorgan from foreclosing on the property is available
24   to Plaintiff since JPMorgan no longer has an interest in Plaintiff’s loan. Id. at 22.
25         Rushmore contends that “Section 2924.12 is the remedy provision of HBOR, and
26   cannot be independently breached.” (ECF No. 8-1 at 16). Rushmore asserts that Plaintiff’s
27   failure to state a claim under Section 2923.7 precludes Plaintiff from any relief under
28   Section 2924.12. Id.

                                                   12
                                                                                   19-cv-55-WQH-KSC
 1         Plaintiff contends that the Section 2924.12 action does not fail because “[t]he
 2   Complaint establishes each element of every alleged cause of action. Plaintiff has met his
 3   burden as to stating each element of his causes of action.” (ECF No. 13 at 12).
 4         California Civil Code Section 2924.12(a)(1) provides, “[i]f a trustee’s deed upon
 5   sale has not been recorded, a borrower may bring an action for injunctive relief to enjoin a
 6   material violation of Section 2923.55, 2923.6, 2923.7, 2924.9, 2924.10, 2924.11, or
 7   2924.17.” Cal. Civ. Code § 2924.12(a)(1).
 8         As described above, the Complaint failed to plausibly allege a material violation of
 9   Section 2923.7. To prevail on a claim for declaratory relief pursuant to Section 2924.12,
10   Plaintiff must establish a material violation of Section 2923.55, 2923.6, 2923.7, 2924.9,
11   2924.10, 2924.11, or 2924.17. See Cal. Civ. Code § 2924.12(a)(1). Because Plaintiff failed
12   to allege an underlying Section 2923.7 violation, Plaintiff has not plausibly alleged Plaintiff
13   is entitled to declaratory relief under Section 2924.12. See, e.g., McCarthy v. Servis One,
14   Inc., 2017 WL 1316810, at *7 (N.D. Cal. Apr. 10, 2017) (“I need not address plaintiffs
15   ‘claim’ for an injunction under Cal. Civ. Code § 2924.12. . . . As plaintiff has failed to state
16   a claim for relief under § 2923.6, she has no right to a remedy under § 2924.12 on the
17   current Complaint.”).
18             g. California Civil Code Section 2937 Claim
19         The Complaint alleges that “Defendants failed to notify Plaintiff of any notices of
20   assignment for deed of trust, that the account was delinquent, in default, or that there was
21   a notice of default pending. As such, the loan was assigned to Rushmore without Plaintiff’s
22   knowledge.” (Compl., ECF No. 1-2 at 21). The Complaint also alleges Defendants failed
23   to notify Plaintiff of the substitution of MTC Financial as trustee on May 8, 2015, the
24   assignment of the Deed of Trust to Specialized on May 16, 2016, and the assignment to
25   Wilmington on October 3, 2017. Id. at 9–10.
26         JPMorgan asserts that Plaintiff has alleged no facts showing that JPMorgan “failed
27   to mail him a servicing transfer notice, only that he does not recall receiving the notice.”
28   (ECF No. 9-1 at 18). JPMorgan also contends that Plaintiff alleges no harm suffered as a

                                                    13
                                                                                    19-cv-55-WQH-KSC
 1   result of the Section 2937 violations because Plaintiff “does not allege he made payments
 2   at all after December 2014, let alone to any subsequent loan servicer that was not entitled
 3   to them.” Id.
 4         Rushmore asserts that Plaintiff’s allegations are factually incorrect because
 5   Rushmore is the loan servicer and the loan was never assigned to Rushmore. (ECF No. 8-
 6   1 at 16).
 7         Plaintiff contends that “Defendants transferred the loan to multiple different entities,
 8   over the course of many years, without any prior notice to Plaintiff. Therefore, the Motion
 9   to Dismiss should be denied.” (ECF No. 13 at 13).
10         Section 2937 of the California Civil Code requires a loan servicer to provide written
11   notice before transferring servicing responsibilities to a new mortgage servicer. Cal. Civ.
12   Code § 2937(b). In order to state a claim for a violation of Section 2937, a plaintiff must
13   allege that the harm plaintiff suffered resulted from that statutory violation. See Paulhus
14   v. Fay Servicing, LLC, 2014 WL 2453091, at *3 (E.D. Cal. May 30, 2014); Amaral v.
15   Wachovia Mortg. Corp., 2011 WL 1205250, at *3 (E.D. Cal. Mar. 29, 2011) (citing Faria
16   v. San Jacinto Unified Sch. Dist., 59 Cal. Rptr. 2d 72 (Ct. App. 1996)).
17         As a threshold matter, any claim resulting from the May 8, 2015 trustee substitution
18   is time-barred on the face of the Complaint. With respect to subsequent alleged violations,
19   Plaintiff failed to make payments on his mortgage before the 2015 Notice of Default was
20   filed. Plaintiff has not alleged that he has attempted to make any payments since then.
21   Plaintiff alleges no specific facts demonstrating that he suffered harm as a result of any of
22   the alleged Section 2937 violations, and Plaintiff’s allegation that “[a]s a direct and
23   proximate result of this violation, Plaintiff suffered, and continue to suffer, general and
24   special damages in an amount to be determined at trial” is conclusory. (ECF No. 1-2 at
25   22). Plaintiff has not plausibly alleged a claim under California Civil Code Section 2937.
26   //
27   //
28   //

                                                  14
                                                                                  19-cv-55-WQH-KSC
 1             h. Unfair Business Practices Claim
 2          Plaintiff brings a claim under California’s Unfair Competition Law (UCL), alleging
 3   that Defendants’ “unfair competition” caused Plaintiff “substantial irreparable harm.”
 4   (ECF No. 1-2 at 22).
 5          JPMorgan contends that because Plaintiff’s other statutory claims fail, Plaintiff’s
 6   derivative UCL claim must fail as well. (ECF No. 9-1 at 25). JPMorgan also contends that
 7   Plaintiff lacks standing to bring a UCL claim because Plaintiff fails to allege either
 8   causation or an injury capable of remedy by injunctive relief or restitution. Id. at 24.
 9   JPMorgan contends that Plaintiff alleges no injury as a result of JPMorgan’s actions, and
10   JPMorgan has not received any benefit it was not entitled to keep because “this entire
11   lawsuit appears to arise out of Plaintiff’s failure to pay his debt.” Id.
12          Rushmore contends that Plaintiff’s UCL claim fails because Plaintiff has failed to
13   demonstrate an underlying statutory violation and plaintiff lacks standing to bring a claim
14   against Rushmore because Plaintiff is admittedly in default on his loan. (ECF No. 8-1 at
15   18).
16          Plaintiff contends that he “has properly pled causes of action under HBOR against
17   the Defendants to support their UCL claim. Plaintiff has alleged numerous and specific
18   facts regarding the unfair and wrongful conduct of Defendant.” (ECF No. 13 at 14).
19          The UCL prohibits unfair competition, which includes “any unlawful, unfair, or
20   fraudulent business act or practice.” Cal. Bus. & Prof. Code § 17200. The UCL “borrows
21   violations of other laws and treats them as unlawful practices that the unfair competition
22   law makes independently actionable.” Cel-Tech Commc’ns, Inc. v. L.A. Cellular Tel. Co.,
23   973 P.2d 527, 540 (Cal. 1999). The UCL also prohibits a broader category of “practice[s]
24   [that] may be deemed unfair even if not specifically proscribed by some other law.” Id. A
25   UCL claim may only be brought “by a person who has suffered injury in fact and has lost
26   money or property as a result of the unfair competition.” Cal. Bus. & Prof. Code § 17204;
27   Kwikset Corp. v. Super. Ct., 246 P.3d 877 (Cal. 2011).
28

                                                   15
                                                                                 19-cv-55-WQH-KSC
 1           In this case, for the reasons previously stated, Plaintiff has failed to state a claim
 2   under California Civil Code Sections 2923.5, 2923.7, 2924.12 and 2937. Plaintiff has not
 3   alleged any non-statutory violations as a basis for the UCL claim. Consequently, Plaintiff
 4   has not stated a claim under the UCL.
 5      V.      Conclusion
 6           IT IS HEREBY ORDERED that the motions to dismiss filed by Defendant
 7   Rushmore Loan Management Services, LLC (ECF No. 8) and Defendant JPMorgan Chase
 8   Bank, N.A. (ECF No. 9) are GRANTED. No later than thirty (30) days from the date this
 9   Order is filed, Plaintiff may request leave to amend pursuant to Local Civil Rules 7.1 and
10   15.1(c).
11   Dated: August 2, 2019
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   16
                                                                                   19-cv-55-WQH-KSC
